DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5-11, 13-19, 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauglitz et al. (US 2016/0358383)(Hereinafter referred to as Gauglitz).
Regarding claim 2, Gauglitz teaches a computer-implemented method (Various embodiments each include at least one of systems, methods, devices, and software for an augmented shared visual space for live mobile remote collaboration on physical tasks. See Abstract), comprising: 
capturing, with a first computing device of a first user, a live stream video of an environment of the first user (FIG. 2 shows an overview of the system architecture 200, according to an embodiment. System architecture 200 shows both the local user's system on top and the remote user's system on bottom. In an example, the local user's system may be running on an Android-based lightweight tablet or smartphone, and the remote user's system may be running on a commodity PC with Ubuntu. Since device hardware (camera and display), network communication, real-time processing, and background tasks are involved, both systems employ a host of components and threads. See paragraph [0041]) ( The local user's interface, running on a lightweight tablet, is intentionally simple. From the user's perspective, it behaves exactly like a live video of the user's own view plus AR annotations, i.e., a classic magic lens. See paragraph [0042])( Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]);  
displaying, with the first computing device, the live stream video of the environment of the first user ( The local user's interface, running on a lightweight tablet, is intentionally simple. From the user's perspective, it behaves exactly like a live video of the user's own view plus AR annotations, i.e., a classic magic lens. See paragraph [0042]); 
sending, from the first computing device and for receipt by a second computing device of a second user, a representation of a portion of the environment of the first user, wherein the second computing device is configured to render the representation of the portion of the environment of the first user on a display of the second computing device (Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043])( The remote user's interface, running on a commodity PC (without high-end GPUs or such), starts as a live video stream, but is augmented by two controls, the camera control and annotation control. See paragraph [0046]), 
wherein the second computing device is configured to receive a user input defining an annotation in the portion of the environment of the first user, wherein the annotation has a defined spatial position with respect to an object located in the portion of the environment of the first user (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064]); 
receiving, by the first computing device and as having been sent from the second computing device, data representing the annotation defined by the user input at the second computing device (Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]); 
and augmenting the live stream video of the environment of the first user at the first computing device with the annotation defined by the user input at the second computing device, wherein the annotation is shown in the live stream video at the defined spatial position with respect to the object located in the portion of the environment of the first user (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064] )(Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]).


Regarding claim 3, Gauglitz teaches The computer-implemented method of claim 2, further comprising identifying, by the computing device, a target object in the environment of the first user, wherein sending, from the first computing device and for receipt by the second computing device, the representation of the portion of the environment of the first user comprises sending a three-dimensional (3D) model of the target object (The remote user sets a marker by simply leftclicking into the view (irrespective if"live" or "decoupled"). The depth of the marker is derived from the 3D model, presuming that the user wants to mark things on physical surfaces rather than in mid-air. Pressing the space bar removes all annotations. More complex and/or automatic erasure management could be integrated as desired. See paragraph [0066]).

Regarding claim 5, Gauglitz teaches The computer-implemented method of claim 2, wherein receiving, by the first computing device, the data representing the annotation defined by the user input at the second computing device comprises receiving a coordinate that indicates the spatial position with respect to the object (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064] )(Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]).

Regarding claim 6, Gauglitz teaches the computer-implemented method of claim 2, wherein the second computing device is further configured to receive a second user input to manipulate the representation of the portion of the environment of the first user (The present subject matter provides panning and zooming capabilities. By moving the mouse while its right button is pressed, the user can pan the view in a panoramalike fashion (rotate around the current camera position). To prevent the user from getting lost in unmapped areas, we constrain the panning to the angular extent of the modeled environment. To ensure that the system does not appear unresponsive to the user's input while enforcing this constraint, we allow a certain amount of"overshoot" beyond the allowed extent. In this range, further mouse movement away from the modeled environment causes an exponentially declining increase in rotation and visual feedback in the form of an increasingly intense blue gradient along the respective screen border (FIG. 3). Once the mouse button is released, the panning quickly snaps back to the allowed range. Thus, the movement appears to be constrained by a (nonlinear) spring rather a hard wall. See paragraph [0059]).

Regarding claim 7, Gauglitz teaches The computer-implemented method of claim 6, wherein the second user input to manipulate the representation of the portion of the environment of the first user comprises an instruction to rotate, pan, or zoom the object (The present subject matter provides panning and zooming capabilities. By moving the mouse while its right button is pressed, the user can pan the view in a panoramalike fashion (rotate around the current camera position). To prevent the user from getting lost in unmapped areas, we constrain the panning to the angular extent of the modeled environment. To ensure that the system does not appear unresponsive to the user's input while enforcing this constraint, we allow a certain amount of"overshoot" beyond the allowed extent. In this range, further mouse movement away from the modeled environment causes an exponentially declining increase in rotation and visual feedback in the form of an increasingly intense blue gradient along the respective screen border (FIG. 3). Once the mouse button is released, the panning quickly snaps back to the allowed range. Thus, the movement appears to be constrained by a (nonlinear) spring rather a hard wall. See paragraph [0059]).

The computer-implemented method of claim 2, wherein displaying the live stream video of the environment of the first user comprises displaying an indirect real-world view of the environment of the first user (FIG. 3 shows a screenshot of the remote user's interface 300, according to an embodiment. Providing camera control (virtual navigation), or providing a remote user's ability to navigate the remote world via a virtual camera, independent of the local user's current location, is among the important contributions of this work. Some solutions use physical device movement for navigation. While this is arguably intuitive, using physical navigation has two disadvantages; one being generally true for physical navigation and the other one being specific to the application of live collaboration: First, the remote user needs to be able to physically move and track his/her movements in a space corresponding in size to the remote environment of interest, and "supernatural" movements or viewpoints (e.g., quickly covering large distances or adopting a bird's-eye view) are impossible. Second, it does not allow coupling of the remote user's view to the local user's view (and thus have the local user control the viewpoint) without breaking the frame of reference in which the remote user navigates. This application describes some embodiments using virtual navigation, and it is important that the navigation gives the remote user the option of coupling his/her view to that of the local user. The systems and methods described herein may also be applied to physical navigation. See paragraph [0055]).

Regarding claim 9, Gauglitz teaches The computer-implemented method of claim 2, wherein the annotation pertains to a repair action or a maintenance action to be performed by the first user with aid from the second user (Using the technology described herein, a wide array of situations in which remote collaborators collaborate on a "physical" situation (that is, a situation in which physical artifacts are concerned and need to be referred to) could be solved much more efficiently than with today's (verbal or verbal and video) communication tools. Existing commercial systems for "telestration" do not offer the flexibility and level of interaction outlined here. Applications include in particular: repair of any kind of system or machine (by technicians and/or laymen) with the help of a remote specialist, any kind of situation requiring advice of a remote person on a particular situation, and remote assessment of the value, damage to, or otherwise pertinent state of an object of interest. See paragraph [0028]).

Regarding claim 10, Gauglitz teaches One or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors of a computing system (Various embodiments each include at least one of systems, methods, devices, and software for an augmented shared visual space for live mobile remote collaboration on physical tasks. One or more participants in location A can explore a scene in location B independently of one or more local participants current camera position in location B, and can communicate via spatial annotations that are immediately visible to all other participants in augmented reality. See Abstract), cause performance of operations comprising: 
capturing, with a first computing device of a first user, a live stream video of an environment of the first user (FIG. 2 shows an overview of the system architecture 200, according to an embodiment. System architecture 200 shows both the local user's system on top and the remote user's system on bottom. In an example, the local user's system may be running on an Android-based lightweight tablet or smartphone, and the remote user's system may be running on a commodity PC with Ubuntu. Since device hardware (camera and display), network communication, real-time processing, and background tasks are involved, both systems employ a host of components and threads. See paragraph [0041]) ( The local user's interface, running on a lightweight tablet, is intentionally simple. From the user's perspective, it behaves exactly like a live video of the user's own view plus AR annotations, i.e., a classic magic lens. See paragraph [0042])( Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]); 
displaying, with the first computing device, the live stream video of the environment of the first user ( The local user's interface, running on a lightweight tablet, is intentionally simple. From the user's perspective, it behaves exactly like a live video of the user's own view plus AR annotations, i.e., a classic magic lens. See paragraph [0042]); 
sending, from the first computing device and for receipt by a second computing device of a second user, a representation of a portion of the environment of the first user, wherein the second computing device is configured to render the representation of the portion of the environment of the first user on a display of the second computing device (Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043])( The remote user's interface, running on a commodity PC (without high-end GPUs or such), starts as a live video stream, but is augmented by two controls, the camera control and annotation control. See paragraph [0046]), 
wherein the second computing device is configured to receive a user input defining an annotation in the portion of the environment of the first user, wherein the annotation has a defined spatial position with respect to an object located in the portion of the environment of the first user (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064]); 
receiving, by the first computing device and as having been sent from the second computing device, data representing the annotation defined by the user input at the second computing device (Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]); and 
augmenting the live stream video of the environment of the first user at the first computing device with the annotation defined by the user input at the second computing device, wherein the annotation is shown in the live stream video at the defined spatial position with respect to the object located in the portion of the environment of the first user (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064] )(Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]).

Regarding claim 11, Gauglitz teaches The one or more non-transitory computer-readable media of claim 10, wherein the operations further comprise identifying, by the computing device, a target object in the environment of the first user, wherein sending, from the first computing device and for receipt by the second computing device, the representation of the portion of the environment of the first user comprises sending a three-dimensional (3D) model of the target object (The remote user sets a marker by simply leftclicking into the view (irrespective if"live" or "decoupled"). The depth of the marker is derived from the 3D model, presuming that the user wants to mark things on physical surfaces rather than in mid-air. Pressing the space bar removes all annotations. More complex and/or automatic erasure management could be integrated as desired. See paragraph [0066]).


Regarding claim 13, Gauglitz teaches The one or more non-transitory computer-readable media of claim 10, wherein receiving, by the first computing device, the data representing the annotation defined by the user input at the second computing device comprises receiving a coordinate that indicates the spatial position with respect to the object (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064] )(Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]).

Regarding claim 14, Gauglitz teaches The one or more non-transitory computer-readable media of claim 10, wherein the second computing device is further configured to receive a second user input to manipulate the representation of the portion of the environment of the first user (The present subject matter provides panning and zooming capabilities. By moving the mouse while its right button is pressed, the user can pan the view in a panoramalike fashion (rotate around the current camera position). To prevent the user from getting lost in unmapped areas, we constrain the panning to the angular extent of the modeled environment. To ensure that the system does not appear unresponsive to the user's input while enforcing this constraint, we allow a certain amount of"overshoot" beyond the allowed extent. In this range, further mouse movement away from the modeled environment causes an exponentially declining increase in rotation and visual feedback in the form of an increasingly intense blue gradient along the respective screen border (FIG. 3). Once the mouse button is released, the panning quickly snaps back to the allowed range. Thus, the movement appears to be constrained by a (nonlinear) spring rather a hard wall. See paragraph [0059]).

Regarding claim 15, Gauglitz teaches The one or more non-transitory computer-readable media of claim 14, wherein the second user input to manipulate the representation of the portion of the environment of the first user comprises an instruction to rotate, pan, or zoom the object (The present subject matter provides panning and zooming capabilities. By moving the mouse while its right button is pressed, the user can pan the view in a panoramalike fashion (rotate around the current camera position). To prevent the user from getting lost in unmapped areas, we constrain the panning to the angular extent of the modeled environment. To ensure that the system does not appear unresponsive to the user's input while enforcing this constraint, we allow a certain amount of"overshoot" beyond the allowed extent. In this range, further mouse movement away from the modeled environment causes an exponentially declining increase in rotation and visual feedback in the form of an increasingly intense blue gradient along the respective screen border (FIG. 3). Once the mouse button is released, the panning quickly snaps back to the allowed range. Thus, the movement appears to be constrained by a (nonlinear) spring rather a hard wall. See paragraph [0059]).

Regarding claim 16, Gauglitz teaches The one or more non-transitory computer-readable media of claim 10, wherein displaying the live stream video of the environment of the first user comprises displaying an indirect real-world view of the environment of the first user (FIG. 3 shows a screenshot of the remote user's interface 300, according to an embodiment. Providing camera control (virtual navigation), or providing a remote user's ability to navigate the remote world via a virtual camera, independent of the local user's current location, is among the important contributions of this work. Some solutions use physical device movement for navigation. While this is arguably intuitive, using physical navigation has two disadvantages; one being generally true for physical navigation and the other one being specific to the application of live collaboration: First, the remote user needs to be able to physically move and track his/her movements in a space corresponding in size to the remote environment of interest, and "supernatural" movements or viewpoints (e.g., quickly covering large distances or adopting a bird's-eye view) are impossible. Second, it does not allow coupling of the remote user's view to the local user's view (and thus have the local user control the viewpoint) without breaking the frame of reference in which the remote user navigates. This application describes some embodiments using virtual navigation, and it is important that the navigation gives the remote user the option of coupling his/her view to that of the local user. The systems and methods described herein may also be applied to physical navigation. See paragraph [0055]).

Regarding claim 17, Gauglitz teaches The one or more non-transitory computer-readable media of claim 10, wherein the annotation pertains to a repair action or a maintenance action to be performed by the first user with aid from the second user (Using the technology described herein, a wide array of situations in which remote collaborators collaborate on a "physical" situation (that is, a situation in which physical artifacts are concerned and need to be referred to) could be solved much more efficiently than with today's (verbal or verbal and video) communication tools. Existing commercial systems for "telestration" do not offer the flexibility and level of interaction outlined here. Applications include in particular: repair of any kind of system or machine (by technicians and/or laymen) with the help of a remote specialist, any kind of situation requiring advice of a remote person on a particular situation, and remote assessment of the value, damage to, or otherwise pertinent state of an object of interest. See paragraph [0028]).

Regarding claim 18, Gauglitz teaches A first computing device (The system described in this invention is capable of running on standard, off-the-shelf hardware such as current smartphones or tablets, requires no instrumentation or other preparation of the environment with few constraints, and requires minimal training; it is thus highly accessible to a large audience. See paragraph [0029]), 
comprising: one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause performance of operations  (The system described in this invention is capable of running on standard, off-the-shelf hardware such as current smartphones or tablets, requires no instrumentation or other preparation of the environment with few constraints, and requires minimal training; it is thus highly accessible to a large audience. See paragraph [0029]) (Various embodiments each include at least one of systems, methods, devices, and software for an augmented shared visual space for live mobile remote collaboration on physical tasks. One or more participants in location A can explore a scene in location B independently of one or more local participants current camera position in location B, and can communicate via spatial annotations that are immediately visible to all other participants in augmented reality. See Abstract),  comprising: 
capturing, with the first computing device of a first user, a live stream video of an environment of the first user (FIG. 2 shows an overview of the system architecture 200, according to an embodiment. System architecture 200 shows both the local user's system on top and the remote user's system on bottom. In an example, the local user's system may be running on an Android-based lightweight tablet or smartphone, and the remote user's system may be running on a commodity PC with Ubuntu. Since device hardware (camera and display), network communication, real-time processing, and background tasks are involved, both systems employ a host of components and threads. See paragraph [0041]) ( The local user's interface, running on a lightweight tablet, is intentionally simple. From the user's perspective, it behaves exactly like a live video of the user's own view plus AR annotations, i.e., a classic magic lens. See paragraph [0042])( Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]); 
displaying, with the first computing device, the live stream video of the environment of the first user ( The local user's interface, running on a lightweight tablet, is intentionally simple. From the user's perspective, it behaves exactly like a live video of the user's own view plus AR annotations, i.e., a classic magic lens. See paragraph [0042]); 
sending, from the first computing device and for receipt by a second computing device of a second user, a representation of a portion of the environment of the first user, wherein the second computing device is configured to render the representation of the portion of the environment of the first user on a display of the second computing device (Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043])( The remote user's interface, running on a commodity PC (without high-end GPUs or such), starts as a live video stream, but is augmented by two controls, the camera control and annotation control. See paragraph [0046]), 
wherein the second computing device is configured to receive a user input defining an annotation in the portion of the environment of the first user, wherein the annotation has a defined spatial position with respect to an object located in the portion of the environment of the first user (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064]); 
receiving, by the first computing device and as having been sent from the second computing device, data representing the annotation defined by the user input at the second computing device (Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]); and 
augmenting the live stream video of the environment of the first user at the first computing device with the annotation defined by the user input at the second computing device, wherein the annotation is shown in the live stream video at the defined spatial position with respect to the object located in the portion of the environment of the first user (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064] )(Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]).

Regarding claim 19, Gauglitz teaches The first computing device of claim 18, wherein the operations further comprise identifying, by the computing device, a target object in the environment of the first user, wherein sending, from the first computing device and for receipt by the second computing device, the representation of the portion of the environment of the first user comprises sending a three-dimensional (3D) model of the target object (The remote user sets a marker by simply leftclicking into the view (irrespective if"live" or "decoupled"). The depth of the marker is derived from the 3D model, presuming that the user wants to mark things on physical surfaces rather than in mid-air. Pressing the space bar removes all annotations. More complex and/or automatic erasure management could be integrated as desired. See paragraph [0066]).


Regarding claim 21, Gauglitz teaches The first computing device of claim 18, wherein receiving, by the first computing, the data representing the annotation defined by the user input at the second computing device comprises receiving a coordinate that indicates the spatial position with respect to the object (In addition to being able to control the viewpoint, the remote user can set and remove virtual annotations. Annotations are saved in 3D world coordinates, are shared with the local user's mobile device via the network, and immediately appear in all views of the world correctly anchored to their 3D world position (cf. FIGS. 1 and 3). See paragraph [0064] )(Under the hood, the system runs a SLAM system and sends the tracked camera pose along with the encoded live video stream to the remote system. The local user's system receives information about annotations from the remote system and uses this information together with the live video to render the augmented view. See paragraph [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauglitz et al. (US 2016/0358383)(Hereinafter referred to as Gauglitz).

Regarding claim 4, Gauglitz teaches the computer-implemented method of claim 3, but is silent to wherein the second computing device is configured to render the 3D model of the target object from the environment of the first user in a view of an environment of the second user, in the same embodiment. 
However, Gauglitz teaches that instead of live video the remote user can load virtual 3D models to allow for other types of camera control (In a similar fashion, we also implemented modules that load virtual 3D models (instead of modeling from live video) and allow for other types of camera control. See paragraph [0047]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live view of Gauglitz to the virtual model representation such that the remote user would have more control over the virtual view and could look at aspects not visible in the current live view and annotate appropriately.

Regarding claim 12, Gauglitz teaches The one or more non-transitory computer-readable media of claim 11, but is silent to wherein the second computing device is configured to render the 3D model of the target object from the environment of the first user in a view of an environment of the second user, in the same embodiment. 
However, Gauglitz teaches that instead of live video the remote user can load virtual 3D models to allow for other types of camera control (In a similar fashion, we also implemented modules that load virtual 3D models (instead of modeling from live video) and allow for other types of camera control. See paragraph [0047]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live view of Gauglitz to the virtual model representation such that the remote user would have more control over the virtual view and could look at aspects not visible in the current live view and annotate appropriately.

Regarding claim 20, Gauglitz teaches the first computing device of claim 19, but is silent to wherein the second computing device is configured to render the 3D model of the target object from the environment of the first user in a view of an environment of the second user, in the same embodiment. 
However, Gauglitz teaches that instead of live video the remote user can load virtual 3D models to allow for other types of camera control (In a similar fashion, we also implemented modules that load virtual 3D models (instead of modeling from live video) and allow for other types of camera control. See paragraph [0047]), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the live view of Gauglitz to the virtual model representation such that the remote user would have more control over the virtual view and could look at aspects not visible in the current live view and annotate appropriately.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611